Citation Nr: 1802732	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to an initial rating in excess of 10 percent for a right wrist disability. 


REPRESENTATION

Appellant represented by:	Melody F. Everett, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1987 to May 1996, with additional National Guard service.    

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board has remanded this matter in March 2015, September 2016 and most recently in February 2017, at which time the Board remanded for VA examinations and outstanding treatment records.  There has been substantial compliance with the remand; thus, no further development is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran previously requested a hearing with the Board; however, his attorney withdrew that request in December 2016.


FINDINGS OF FACT

1. The Veteran's left shoulder disorder did not begin in or shortly after service, and the competent and credible evidence does not show a continuity of symptomatology.  Moreover, the only medical opinion addressing a nexus to service weighs against the claim. 

2. The Veteran does not have favorable or unfavorable ankylosis of the right wrist. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for an initial rating in excess of 10 percent for a service-connected right wrist disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.
  
The Board finds that VA's duties to notify and assist have been met.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, no new evidence was received after the September 2017 Supplemental Statement of the Case; thus, all due process considerations have been satisfied. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

The Veteran claimed he received treatment at Fort Knox during service and attempted to obtain these records but was denied access to them.  In its remand, the Board instructed the RO to obtain these records with the Veteran's assistance.  The RO requested further information from the Veteran in February 2017, including the location of his treatment in service, to assist in obtaining any outstanding private, VA, or in-service medical records, but the Veteran did not respond. 

Additionally, in July 2015, the Veteran indicated that he received treatment at a military hospital in Fort Knox from February 1986 to March 1986.  After attempting to obtain these records, VA determined that these records were part of the available service treatment records and showed treatment for a left shoulder condition in January 1986.  The Veteran confirmed that this was the correct month of treatment by phone in November 2015.  It is thus clear that the necessary service treatment records are already associated with the claims file and VA's duty to assist and the remand instructions have been satisfied.

Finally, to the extent the Veteran contends VA denied him access to his service treatment records, the Board notes that the entire claims file was provided to his attorney, in compliance with a Freedom of Information Act request, in January 2017. 

Service Connection for a Left Shoulder Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease occurred in- service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in- service.  38 C.F.R. § 3.303 (2017).  

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. § 3.309(a) (2017).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has a current left shoulder disorder related to an injury in service.  Specifically, he claims that he broke his collarbone during the last week of basic training, was fitted for a brace, and given pain medication.  Because he did not want to repeat basic training, he did not obtain subsequent treatment for his injury.  In December 2016, a fellow service member specifically alleged that the Veteran mentioned that he injured his shoulder during the last week of basic training and received a brace, but he did not seek further treatment because he did not want to be "recycled."  The Board notes that the Veteran also alleged the injury occurred in January 1986 in his July 2015 VA Form 21-4142 and in 1987 during the January 2010 VA examination.  

Diagnostic testing from January 2016 revealed a healed fracture deformity of the mid-left clavicle with left acromioclavicular joint osteoarthritis.  The Board finds, however, that his left shoulder disorder is not related to service.

Initially, the Board considered whether the Veteran is entitled to presumptive service connection for arthritis of the left shoulder under 38 C.F.R. § 3.303(b).  The Board finds that the evidence does not show that his left shoulder disorder was chronic in service or manifested to a compensable within one year following service, and does not show a continuity of symptomatology following service. 

The Veteran's available service treatment records are associated with the claims file, including records from 1985 to 1987, the relevant time period identified by the Veteran.  He underwent an entrance examination in September 1985, the results for which were normal.  In January 1986, he was seen on several occasions for a herpes rash on his left shoulder.  These records show that he was in basic training at that time.  In May 1987, he underwent another examination, the results for which were again normal, including the upper extremities portion.  Additionally, the Veteran did not complain of a painful shoulder or otherwise on his coordinating report of medical history.  He underwent a third physical examination in March 1990, which revealed normal extremity range of motion.  Finally, from 1991 to 1992, the Veteran was treated for residuals of a right wrist fracture.  Despite undergoing orthopedic treatment and surgery, the medical records did not note a left shoulder or clavicle injury.  In sum, the records do not show treatment for or complaints of a left shoulder injury.  Importantly, the records from January 1986, which he confirmed was the correct time period, show that he was treated only for a skin condition on his left shoulder rather than an injury. 

There are no subsequent medical records documenting treatment for or diagnosis of a left shoulder disorder until September 2009.  In September 2009, one week before he filed the present claim, the Veteran presented to a private physician for a medical opinion regarding his right hand weakness before a VA medical appointment scheduled for later that year.  During the visit, he additionally complained of bilateral knee and shoulder pain, which he reported he had experienced for the past five years.  He also denied any past medical history other than his right hand surgery.   A physical evaluation for the left shoulder revealed full range of motion with pain on passive movements, and he was referred for physical therapy.  

In sum, the totality of the competent and credible evidence does not show that left shoulder arthritis was chronic in service or within one year after service, nor does it show a continuity of symptomatology following service.  Service connection is therefore not warranted on a presumptive basis pursuant to 38 C.F.R. § 3.303(b). 

The Board considered the Veteran's contention, and the buddy statement, that he was injured in service and has experienced pain since but finds that these statements are contradicted and outweighed by his statement made seeking private treatment in September 2009, when he reported he had only experienced left shoulder pain for five years.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (holding that VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These statements are also contradicted by the service treatment records, which show normal extremities evaluations in 1987 and 1990. 

The Board also considered whether the Veteran was otherwise entitled to service connection for his left shoulder disorder on a direct basis, but finds that he is not.  In making this determination, the Board relied heavily on the VA medical opinion, service treatment records, and his statements. 

In January 2016, he underwent a VA examination for his shoulder.  He reported that he injured his left shoulder tackling someone in basic training and opted to undergo conservative treatment to avoid repeating basic training.  After examination, review of the claims file, and review of the Veteran's contentions, the examiner concluded that the Veteran's left shoulder disorder is less likely than not related to service.  She based her conclusion on the lack of treatment records in service and the significant period of time between separation from service and diagnosis.  

The Board finds that this medical opinion is probative because the examiner considered the Veteran's contentions and treatment records, and provided a rationale for her conclusion.  Importantly, his service records do not show treatment for a left shoulder injury and his post-service medical records do not show diagnosis of left shoulder osteoarthritis until January 2010, approximately 14 years after separation from service.  

The only evidence supporting the Veteran's claim is his own contention, as well as the buddy statement, that he injured his shoulder in service.  The Board already determined, however, that these statements are contradicted and outweighed by the Veteran's statement made seeking medical treatment and contemporaneous service records documenting normal extremities. 

In consideration of the evidence, the Board finds that service connection is not warranted for a left shoulder disorder on a presumptive or direct basis, and the claim is denied. 

Higher Initial Rating for the Right Wrist Disability

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C. § 1155  (2012); 38 C.F.R. Part 4  (2017). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies. 38 C.F.R. § 4.7  (2017). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3  (2017). 

 The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found is required. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's right wrist disability is rated as 10 percent disabling pursuant to DC 5215. for limitation of motion of the wrist.  See 38 C.F.R. § 4.71a  (2017).

DC 5215 provides ratings specifically for the wrist joint. Under 38 C.F.R. § 4.71a , DC 5215, a 10 percent rating is assigned for limitation of dorsiflexion of the wrist less than 15 degrees. Alternatively, a 10 percent rating may be assigned when palmar flexion is limited in line with forearm. There is no differentiation in the ratings assigned for the major and minor hands under DC 5215. The Board notes that separate 10 percent ratings may not be assigned under DC 5215 for both limitation of dorsiflexion and limitation of palmar flexion. See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010). Normal range of motion of the wrist is 0 to 70 degrees dorsiflexion, 0 to 80 degrees palmar flexion, 0 to 45 percent ulnar deviation, and 0 to 20 percent radial deviation.  38 C.F.R. § 4.71,  PLATE I (2017).

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his right wrist disability.  The Board finds, however, that the right wrist disability does not warrant a higher initial rating at any point since the grant of service connection.   

The Veteran presented for private treatment in September 2009.  Right hand weakness was noted, with muscle power being 4/5, and there was no numbness, ulcers, or lesions, except for a scar. 

In January 2010, he was afforded a VA medical examination and reported symptoms of giving way, instability, pain, stiffness, swelling, and weakness, but denied incoordination, episodes of dislocation or subluxation, deformity, or flare-ups.  A physical examination revealed right dorsiflexion to 50 degrees, right palmar flexion to 60 degrees, right radial deviation to 15 degrees, and right ulnar deviation to 30 degrees, with objective evidence of pain with active motion.  There was objective evidence of pain following repetitive motion, but no additional limitations.  

The Veteran underwent a second VA medical examination in January 2016 and reported increased pain, reduced movement, and difficulty writing for long periods and lifting heavy items.  He also reported experiencing flare-ups when it rains, for which he takes Advil or aspirin.  Physical examination revealed right dorsiflexion to 30 degrees, right palmar flexion to 30 degrees, right radial deviation to 15 degrees, and right ulnar deviation to 5 degrees, with objective evidence of pain with active motion, but no additional loss of function or range of motion with repetition.  There was mild tenderness throughout the wrist, but no objective evidence of crepitus or pain with weight bearing.  The examiner was unable to opine on the extent to which flare-ups and repetitive use would limit functional ability without speculation because it would require multiple visits over time.  Right wrist muscle strength was 5/5 and there was no evidence of muscle atrophy or ankylosis.  

Finally, in May 2017, he underwent a third VA medical examination and reported difficulty bow hunting and pain after it rains.  A physical examination revealed right dorsiflexion to 30 degrees, right palmar flexion to 15 degrees, right radial deviation to 5 degrees, and right ulnar deviation to 10 degrees, with objective evidence of pain with active motion, and some additional loss of range of palmar flexion and dorsiflexion with repetition due to lack of endurance.  There was no objective evidence of localized tenderness, crepitus, or pain with weight bearing.  The examiner was unable to opine on the extent to which flare-ups and repetitive use would limit functional ability without speculation because it would require multiple visits over time.  Right wrist muscle strength was 4/5 and there was no evidence of muscle atrophy or ankylosis.  
After a review of all of the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the right wrist disability. A 10 percent disability rating is the maximum rating that may be assigned for the wrist based on limitation of motion under DC 5215.  Thus, consideration of the DeLuca criteria, including whether there is additional limitation during flare-ups, is not warranted.  See Johnston v. Brown, 10 Vet. App. at 85  . 

Furthermore, neither favorable nor unfavorable ankylosis was present during any of the examinations.  Absent diagnosis of ankylosis, a rating higher than 10 percent for a wrist disability is not warranted. In other words, a schedular rating higher than 10 percent is not available through any diagnostic codes pertaining specifically to the wrist.  See 38 C.F.R. § 4.71a , DC 5214.

In conclusion, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. Thus, the claim for an initial rating in excess of 10 percent for a right wrist disability is denied. 38 U.S.C.. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

  
ORDER

Service connection for a left shoulder disorder is denied.

Entitlement to an initial rating in excess of 10 percent for a right wrist disability is denied. 



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


